DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 13-17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20080021455 A1) (hereon referred to as Chao) in view of Peng et al. (US 20080193205 A1) (hereon referred to as Peng) and further in view of Lee et al. (US 20180280062 A1).
Chao teaches a polyaxial offset lateral connector (210) (see Fig. 3) comprising: 
a body (212) having a base defining a receptacle and walls (see labelled diagram of Fig. 3 below) extending from the base to define a saddle; 
an insert (230) including a cup and a pin (236)  extending from a bottom surface of the cup; and 
a connecting shaft (218) having a connection portion extending away from a round portion (220), the round portion received within the receptacle of the body and defining a pin passage (224) claims 1 and 9),
further comprising: 
a spinal rod (510) defining a longitudinal axis; 
one or more screws (512, 514) configured to secure the spinal rod to a spine of patient such that the spinal rod extends along the spine (see Fig. 5 and Para. [0033], stating that the screws in Fig. 5 could be consistent with several embodiments shown prior): and the connecting portion extending away from the ball in a direction substantially transverse to the longitudinal axis (see Fig. 2). (claim 9)
wherein the insert includes retention tabs (232) extending from side surfaces of the cup, the retention tabs received within the walls (see labelled diagram of Fig. 3 below and Para. [0027], noting that the first embodiment is substantially identical to the first (see Para. [0030])) of the body to retain the insert within the body such that the pin (236) received within the pin passage (224) (claims 2 and 10), wherein the walls of the body of the polyaxial offset lateral connector includes a threaded inner portion (see labelled diagram of Fig. 3 below) configured to threadably receive a set screw (claims 4 and 13), wherein the base of the body of the polyaxial offset lateral connector defines a side opening (217) that is in communication with the receptacle (see labelled diagram of Fig. 3 below), the side opening sized and dimensioned to permit a portion of the connecting shaft to pass in to the receptacle (claims 5 and 14), further comprising a neck extending from the connecting shaft to the round portion (see flat portion between 220 and 218) (claims 8 and 17), however fails to teach at least one locking tab extending from an edge of the bottom surface of the cup, wherein the at least one locking tab is configured to engage a portion of an outer surface of the connecting shaft to fix the connecting shaft relative to the body (claim 1), the part of the connecting shaft received by the body being a ball, wherein the pin passage permits the connecting shaft to pivot about both a longitudinal axis of the pin and an axis transverse to the longitudinal axis of the pin (claims 1 and 9), wherein an outer surface of claims 6 and 15), wherein the engagement features of the ball are further configured to resist movement of or fix the connecting shaft relative to the body (claims 7 and 16) wherein an inner wall defining the pin passage through the ball is convex towards the longitudinal axis of the pin (claim 21), wherein the side opening is flared outwardly away from the receptacle so as to permit the portion of the connecting shaft to pivot about the axis transverse to the longitudinal axis of the pin (claim 22).

    PNG
    media_image1.png
    464
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    392
    347
    media_image2.png
    Greyscale

Peng teaches a connector featuring a rod (14) which has a ball (141) on its end configured to fit within a socket (111), and a central pin (13’) passing through the ball in order to allow for articulation of the rod relative to the body (see Para. [0002]). It is well known in the art that a ball socket will have significant angulation, and utilizing a ball rather than a flat round portion will allow for an additional axis of rotation to be accessed. Peng also teaches a pin passage that is convex towards the longitudinal opening of the longitudinal axis of the pin (see passage 141 in Fig. 1A), wherein the side opening is flared outwardly away from the receptacle so as to permit the portion of the connecting shaft to pivot around the axis transverse to the longitudinal axis of the pin (see beveled edge in cross sectional diagram Fig. 1A and Para. [0005]). Also note that the ball makes contact with the socket it is configured to fit into, 
Lee et al. teaches a connector (see Fig. 3C) with a rod (310, see Fig. 3G) connecting two receptacles (302 and 306), wherein the saddle (322) which is configured to hold the rod in place (see Figs. 3D-3F), and furthermore consists of a cup, a pin extending from the bottom surface of the cup, and a locking tab also extending from the bottom surface of the cup (see labelled diagram of Fig. 3D below), wherein the locking tab is configured to engage the outer surface of the connecting shaft in order to fix it relative to the body (see Fig. 3C and Para. [0129]).

    PNG
    media_image3.png
    367
    477
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round portion of Chao to be a ball as taught by Peng, and to modify the opening of Chao to correspondingly be wider and flared as taught by Peng, wherein the pin passage permits the connecting shaft to pivot about both a longitudinal axis of the pin and an axis transverse to the longitudinal axis of the pin (claims 1 and 9), because this increases the rotational capabilities of the rod relative to the body. Furthermore note that Chao suggests other shapes may be used in place of the round portion (see Para. [0025], wherein the generally circular or cylindrical shapes that may be used are disclosed, noting that the first embodiment is substantially identical to the first (see Para. [0030])). This modification would naturally allow for engagement between the walls of the body and the ball claims 6 and 15), furthermore resisting movement of the ball within the socket (claims 7 and 16). And finally, this modification would create pin passage through the ball that is convex towards the longitudinal axis of the pin (claim 21), allowing for more movement of the ball relative to the pin, and a corresponding side opening which is flared outwardly away from the receptacle so as to permit the portion of the connecting shaft to pivot about the axis transverse to the longitudinal axis of the pin (claim 22). Finally, it would be obvious to one of ordinary skill in the art to modify the locking tab of Chao to protrude from the bottom surface of the cup as taught by Lee et al. (claim 1), as this allows for a better grip on the rod, improving the stability between the two receivers.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US 20080021455 A1) in view of Peng (US 20080193205 A1) further in view of Lee et al. (US 10492835 B2) (hereon referred to as Lee) and further in view of Lee et al. (US 20180280062 A1).
Chao teaches a polyaxial offset lateral connector (210) (see Fig. 3) comprising: a body (212), an insert (230) including a cup and a pin (236) extending from a bottom surface of the cup; and a connecting shaft (218) having a connection portion extending away from a round portion (220), the round portion received within the receptacle of the body and defining a pin passage (224) (claim 18), wherein a neck extends from the connecting shaft to the ball (see flat portion between 220 and 218) (claim 20), however fails to teach at least one locking tab extending from an edge of the bottom surface of the cup, wherein the at least one locking tab is configured to engage a portion of an outer surface of the connecting shaft to fix the connecting shaft relative to the body, the part of the connecting shaft received by the body being a ball, wherein the pin passage permits the connecting shaft to pivot about both a longitudinal axis of the pin and an axis transverse to the longitudinal axis of the pin (claim 18), wherein a method is comprising: 
securing a first screw to a first vertebra of the spine;
securing a second screw to a second vertebra of the spine; 

receiving the spinal rod in a saddle of a polyaxial offset lateral connector (claim 18),
further comprising securing a third screw to a third vertebra of the spine and receiving the connection portion of the connecting shaft in a head of the third screw (claim 19).
Peng teaches a connector featuring a rod (14) which has a ball (141) on its end configured to fit within a socket (111), and a central pin (13’) passing through the ball in order to allow for articulation of the rod relative to the body (see Para. [0002]), further comprising a pin passage that is convex towards the the longitudinal axis of the pin (see passage 141 in Fig. 1A) wherein the side opening is flared outwardly away from the receptacle so as to permit the portion of the connecting shaft to pivot around the axis transverse to the longitudinal axis of the pin (see beveled edge in cross sectional diagram Fig. 1A and Para. [0005]), therefore permitting the connecting shaft to pivot about both a longitudinal axis of the pin and an axis transverse to the longitudinal axis of the pin (see Fig. 10) (claim 18).
Lee teaches a method is comprising: securing a first screw to a first vertebra of the spine (attached to C5, see 100 in Fig. 1E); securing a second screw to a second vertebra of the spine (attached to C6, see Col. 8, ll. 11-41); securing a spinal rod in a head of the first screw and a head of the second screw (see spinal rod 102), the spinal rod extending along the spine (see Fig. 1E); and receiving the spinal rod in a saddle of an offset lateral connector (see connector 110 with saddle 112 (see Fig. 1C)), further comprising securing a third screw (attached to C7) to a third vertebra of the spine and receiving the connection portion of the connecting shaft (rod 104) in a head of the third screw (see Fig. 1E).
Lee et al. teaches a connector (see Fig. 3C) with a rod (310, see Fig. 3G) connecting two receptacles (302 and 306), wherein the saddle (322) which is configured to hold the rod in place (see Figs. 3D-3F), and furthermore consists of a cup, a pin extending from the bottom surface of the cup, and a locking tab also extending from the bottom surface of the cup (see labelled diagram of Fig. 3D above), 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the round portion of Chao to be a ball as taught by Peng, and to modify the opening of Chao to correspondingly be wider and flared as taught by Peng, wherein the pin passage permits the connecting shaft to pivot about both a longitudinal axis of the pin and an axis transverse to the longitudinal axis of the pin (claim 18), comprising the pin configuration disclosed by Peng, because this increases the rotational capabilities of the rod relative to the body. Furthermore note that Chao suggests other shapes may be used in place of the round portion (see Para. [0025], wherein the generally circular or cylindrical shapes that may be used are disclosed). It would furthermore be obvious to utilize the pedicle screw configuration as taught by Lee (claims 18 and 19), as a lateral offset connector allows for a more customizable configuration, so that if different types of screws are required for the procedure, they may be held together with the connector (see Col. 1, ll. 20-25). Finally, it would be obvious to one of ordinary skill in the art to modify the locking tab of Chao to protrude from the bottom surface of the cup as taught by Lee et al. (claim 18), as this allows for a better grip on the rod, improving the stability between the two receivers.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773